Case 2:17-cr-20489-TGB-EAS ECF No. 466, PageID.3432 Filed 04/28/21 Page 1 of 2




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                       2:17-CR-20489-TGB

                  Plaintiff,

                                                ORDER STRIKING
      vs.                                         DOCUMENTS

(4) JAMES MCGLORY,

                  Defendant.




      Before the Court is correspondence from Defendant James
McGlory, entitled “Motion for Bond” and “Motion for release from

detention pending trial” (ECF Nos. 460, 461). The correspondence will
be stricken. Federal law permits a criminal defendant to appear
“personally or by counsel.” 28 U.S.C. § 1654. This is “disjunctive; a party

may either represent himself or appear through an attorney.” Hall v.
Dorsey, 534 F. Supp. 507, 508 (E.D. Pa. 1982).
      There is no right, constitutional or otherwise, to “hybrid

representation - the representation at the same time by counsel and pro
se.” United States v. Trapnell, 638 F.2d 1016, 1027 (7th Cir. 1980).
Therefore, as part of the latitude accorded district courts managing

their dockets, courts may bar filings submitted by an individual on their
Case 2:17-cr-20489-TGB-EAS ECF No. 466, PageID.3433 Filed 04/28/21 Page 2 of 2




own when that individual is represented by counsel. See United States
v. Agofsky, 20 F.3d 866, 872 (8th Cir. 1994) (finding no error in the

court’s refusal to consider pro se motion where defendant was
represented by counsel); United States v. Tracy, 989 F.2d 1279, 1285
(1st Cir. 1993) (“A district court enjoys wide latitude in managing its

docket and can require represented parties to present motions through
counsel.”).
      Future correspondence and filings are similarly barred and will be

summarily stricken via Text Only Order, so long as Defendant
continues to be represented by counsel. The Government’s Motion to
Strike is terminated (ECF No. 463).


      DATED this 28th day of April, 2021.

                                    BY THE COURT:


                                    /s/Terrence G. Berg
                                    TERRENCE G. BERG
                                    United States District Judge
